In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00185-CV

____________________


TEGRITY CONTRACTORS, INC., Appellant


V.


B AND B CONCRETE CONSTRUCTION, INC. AND

REDWINE ENTERPRISES, INC. a/k/a REDWINE CONSTRUCTION, Appellee




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-177,060




MEMORANDUM OPINION
 The appellant, Tegrity Contractors, Inc., and the appellees, B and B Concrete
Construction, Inc. and Redwine Enterprises, Inc. a/k/a Redwine Construction, filed a joint
motion to set aside the trial court's judgment and to remand for entry of judgment.  The
parties allege they have reached a settlement agreement and ask the Court to set aside the
judgment of the trial court without regard to the merits and remand the case to the trial court
for rendition of judgment in accordance with the parties' agreement.  See Tex. R. App. P.
42.1(a)(2)(B).  The motion is voluntarily made by the parties prior to any decision of this
Court.  See Tex. R. App. P. 42.1(a)(2).  No other party filed notice of appeal. 
	We grant the joint motion to set aside the judgment and for remand to the trial court
for entry of judgment.  Accordingly, we vacate the judgment of the trial court without
reference to the merits and remand the case to the trial court for rendition of judgment in
accordance with the agreement of the parties.
 VACATED AND REMANDED. 
								_______________________________
									  HOLLIS HORTON
										Justice


Opinion Delivered November 19, 2009 
Before McKeithen, C.J., Gaultney and Horton, JJ.